                                                                                4/22/2019
                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                             HELENA DIVISION


 JESSICA U.,

              Plaintiff,                     Case No.: No. 6:18-cv-00005

 V.
                                            ORDER
 HEALTHCARE SERVICE
 CORPORATION d/b/a BLUE CROSS
 AND BLUE SHIELD OF
 MONTANA,

                     De endant.

      Upon review of Defendant Health Care Service Corporation's Unopposed

Motion For Leave to File Protected Health Information and Individually Identifiable

Information Under Seal, and good cause showing,

      IT IS ORDERED that Defendant may file the administrative record

containing Protected Health Information and Individually Identifiable Information

under seal.

                  ~
      DATED this;l~y of April, 2019.
